Citation Nr: 1010198	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteochondritis of 
the left knee.

2.  Entitlement to service connection for blackouts 
(diagnosed as loss of consciousness) and panic attacks.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 6, 1964 
to December 11, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for osteochondritis dissecans 
of the left knee, blackouts (diagnosed as loss of 
consciousness), and panic attacks.  In August 2008, the 
Veteran testified before the undersigned Veterans Law Judge 
at a Board video conference hearing at the RO.

The Board remanded this case for additional development in 
September 2008.  The directives of the remand were 
accomplished.


FINDINGS OF FACT

1.  The Veteran's left knee disability was noted at entry 
into service.  On December 1, 1964, a Medical Board examined 
him found bilateral patella-femoral crepitus and 
osteochondritis dissecans in the later aspect of the medial 
femoral condyle of the left knee with a three and one-half 
inch scar along the medial aspect of the left knee.  The 
Medical Board declared him unfit for further service by 
reason of physical disability that was neither incurred in 
nor aggravated by military service, and he was discharged 
approximately 35 days after entry into service.

2.  The preponderance of the evidence shows that any present 
findings of blackouts, loss of consciousness, or panic 
attacks are not related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for osteochondritis 
of the left knee are not met. 38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.306 (2009).

2.  The criteria for service connection for blackouts 
(diagnosed as loss of consciousness) and panic attacks are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  Private hospital records 
were requested but the facility responded in March 2005 that 
they no longer had records for the Veteran.  VA examinations 
were provided in August 2004.  The VA examiners indicated 
that they did not have access to the claims file; however, 
the examiners took the reported history of the Veteran and 
accepted this history as true.  The examiners also provided 
opinions on the causes of the Veteran's symptoms and the 
etiology of the disabilities based on examination of the 
Veteran and the Veteran's reported history.  The August 2004 
VA examinations are deemed adequate for purposes of this 
appeal.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If aggravation is established, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner, 
supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).


Osteochondritis of the left knee

The Veteran seeks service connection for osteochondritis of 
the left knee.  He testified that this condition was 
aggravated during his service in basic training from climbing 
ladders and stairs and parading.  He recalled that he had 
broken cartilage and they would not operate on him in service 
and wanted to give him a medical discharge.

A November 6, 1964 enlistment examination shows that the 
Veteran reported that his left knee was operated on two and a 
half years prior for torn cartilage.  

As the record shows a pre-existing left knee disability that 
was noted at entry into service, the issue is whether the 
left knee disability was aggravated by service, the burden 
falls on the Veteran to establish aggravation.  See 
38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  

The Veteran reported at enlistment on November 6, 1964 that 
he participated in strenuous activities without symptoms in 
the knees.

One week later, a November 13, 1964 service treatment record 
notes complaints of swelling and locking in the knees.  It 
was noted that the Veteran had a six-year history of knee 
trouble with surgery and was now having trouble.  Examination 
of the left knee on November 16, 1964 showed that the knee 
was unstable; and on November 18, 1964, his knee was swollen 
and locking.  X-ray examination on November 16, 1964 showed 
bilateral internal derangement of the knee; the left knee had 
an area of osteochondritis dissecans on the lateral aspect of 
the medial femoral condyle.

The Veteran underwent Medical Board evaluation on December 1, 
1964.  The report noted that the Veteran stated that he first 
injured his knees approximately six years ago while playing 
baseball.  In November 1962, both knees were operated on; 
allegedly for lesions involving the cartilages.  He was 
released in 1963 and told he could perform athletics.  
Subsequently, he experienced only one episode of locking.  

The condition existed at the time of his present enlistment 
but he was asymptomatic.  At the US Naval Training Center he 
experienced pain, swelling, and locking upon performance of 
recruit activities and calisthenics, but especially upon 
prolonged standing and climbing ladders.  He reported this 
and was referred to the Orthopedic Clinic at the US Naval 
Hospital for evaluation.  The consultant examined him and 
noted the history of arthrotomies.  Physical examination was 
noted to be unremarkable except for bilateral patello-femoral 
crepitus.  X-rays, which had been taken on November 16, 1964 
showed an area of osteochondritis dissecans in the lateral 
aspect of the medial femoral condyle of the left knee.  
Physical examination at present revealed a three and a half 
inch scar along the medial aspect of the left knee.  All 
scars were well-healed.  There was bilateral patellar-femoral 
crepitus noted especially on the left knee.  The patellae 
were noted to be somewhat hypermobile.  The remainder of the 
physical examination was unremarkable.  In view of the marked 
physical findings, past medical history, and the difficulty 
the Veteran had in recruit training, the Medical Board 
determined that he must be considered incapacitated for 
further duty in the naval service.  The Medical Board further 
determined that the Veteran was unfit for further naval 
service by reason of physical disability that was neither 
incurred in nor aggravated by his period of active military 
service.
 
The Veteran was discharged on December 11, 1964 by reason of 
physical disability that existed prior to entry into service.

The evidence of record, including the Veteran's testimony, 
reflects that after service he worked in construction, as a 
truck driver, and as a rodeo cowboy.  An April 2000 VA 
treatment record notes the Veteran reported that he was a 
rodeo rider for many years and had many injuries to the knees 
from that.

In 1997, 33 years after discharge, the Veteran underwent a 
total left knee replacement.  

An August 2004 VA examination report shows the Veteran had a 
long history of left knee injury.  He stated that he had 
surgery done in the left knee at the age of 11 when he was 
hit from behind by a bull and when he entered the service.  
He states that his knees were medically cleared when he 
joined the Navy but during his year in the Navy he developed 
progressively worsening discomfort on his left knee and 
required a left knee replacement in 1997, several years [33] 
after his time in the service.  At the time of discharge, he 
reported that he had problems with both of his knees but was 
cleared medically.  Presently, he was unemployed but 
previously had worked as a cowboy.  The impression was that 
the Veteran had osteoarthritis of the bilateral knees that 
more likely than not predated the military service and given 
his surgeries that were done as a child and his profession as 
a cowboy with the subsequent multiple traumas that he 
reports, it was more likely than not that these were the 
causes of his worsening knee pain and osteoarthritis 
condition.

The presumption of aggravation during his brief period of 
service is not for application.  While he was asymptomatic at 
entrance, he was unable to perform normal recruit functions 
that resulted in complaints of locking, swelling, and 
instability.  He was referred to a Medical Board which 
specifically found that there was no increase in his pre-
existing disability but that he was not fit for further 
service because of his pre-existing disability.


The Veteran was only in service for about one week before he 
started to complain about the left knee and during that time 
he did not report activity other than normal basic training 
activities.  There is no indication that the Veteran 
continued to suffer aggravation of his left knee after 
service.  He had to have his left knee replaced but this was 
not until 1997, which was 33 years later.  Thus, the evidence 
shows that the worsening of the left knee disability did not 
persist immediately after service.  Moreover, the August 2004 
opinion from the VA examiner is that the Veteran's left knee 
disability was related to his pre-service injury and was made 
worse by his post-service profession as a cowboy with 
multiple traumas rather than any event in service.  While the 
examiner did not have access to the Veteran's claim file, the 
Veteran provided a history consistent with the evidence in 
the claim file and the examiner accepted the Veteran's 
reported history as true.  

The Veteran testified that VA doctors had told him that his 
left knee disability was aggravated in service.  There is no 
evidence of this of record.  To the contrary, a VA doctor in 
September 2008 noted in a clinical treatment report that she 
offered to write her opinion that the Veteran's knee 
condition was from injuries prior to his service but the 
Veteran became annoyed and wanted to speak with the Director.

There is no medical evidence of record indicating that the 
Veteran's left knee disability was permanently aggravated by 
his approximate one month of active service.  And the fact 
that he was able to work as a rodeo cowboy for many years 
after service, suffering many additional injuries to his 
knees, dramatically emphasizes the fact that his left knee 
disability was not permanently aggravated by his service.  

The Veteran genuinely believes that his left knee disability 
was aggravated by his service.  His factual recitation as to 
the symptoms he experienced in service is consistent with the 
medical evidence of record and is accepted as true.  However, 
as a lay person, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as to whether there was an increase in his pre-
existing disability as a result of his active service, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the medical evidence of record, which 
shows that there was no increase in the Veteran's left knee 
disability during service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

There is no doubt to be resolved; and service connection for 
osteochondritis of the left knee is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Blackouts (diagnosed as loss of consciousness) and panic 
attacks

The Veteran testified that he had blackouts and panic attacks 
due to the abuse he suffered during basic training.  

The service treatment records noted that the Veteran had a 
fainting spell and dizziness on November 18, 1964.  The 
assessment was upper respiratory infection.

Post-service records note the Veteran was admitted into the 
hospital in October 1988 for detox for cocaine abuse.

An April 2000 VA treatment record notes the Veteran's mother 
had died three weeks ago and he was feeling depressed, 
drinking a half to one gallon of alcohol, and shooting 
cocaine intravenously since then.  It was noted that the 
Veteran had a long history of alcohol and drug abuse but that 
he was clean for the past eight years according to him.  The 
Axis I diagnoses were polysubstance abuse, alcohol and 
cocaine, episodic, and adjustment disorder with depression.

A November 2003 VA treatment record shows an assessment of 
alcohol-induced mood disorder, dysthymia, and polysubstance 
dependence.

An August 2004 VA mental health outpatient treatment record 
notes the Veteran reports having panic attacks.  He saw a 
documentary on television and was convinced that his symptoms 
were the same as a panic disorder.  He described them as: 
initially feeling dizzy, then getting sick to the stomach 
leading to passing out.  Before the panic attacks he started 
to feel paranoid.  He reported sleeping only three to four 
hours per night of interrupted sleep.  He indicated that he 
had been sober since 1998 after going through rehab.  He 
noted that his anxiety level was at an 8.  The assessment was 
depressive disorder, polysubstance in remission, and reports 
of panic attacks.

An August 2004 VA examination report notes that the Veteran 
reported he had spells where he would pass out.  He stated 
that he would get a funny feeling like he was light-headed 
and then became unconscious.  He would come to and be 
confused.  He said that he had soiled himself and been 
incontinent during the spells and had hit his arm and chest 
during these spells.  He was not sure what happened during 
these attacks.  The examiner commented that the attacks 
either sounded like a syncopal episode from cardia arrhythmia 
or Grand mal type epilepsy.  He stated that he had three 
spells in the past month and had quit driving his car because 
of them.  He stated that he was worked up for the spells a 
couple of years ago and was told the spells were due to panic 
attacks.  However, the examiner found that he did not give 
the typical history of a panic attack.  He indicated that he 
had syncopal episodes and passed out completely during the 
spell and was out for several minutes.  He said that he had 
been unemployed for approximately a year and a half.  After 
providing a mental status examination, the Axis I diagnosis 
was polysubstance dependence, which in the opinion of the 
examiner, was not service-connected.  The Axis III diagnosis 
included history of syncopal episodes or perhaps seizure.

An August 2004 VA audio examination report notes the 
Veteran's reports that he had several traumas to the right 
side of his head when he had been hit by horses and when he 
hit his head on concrete when thrown by a bull.
 
In September 2004, a VA treatment report notes the Veteran 
continued his assertions of experiencing panic attacks 
including reports of nausea, sweating, shaking, needing to 
sit or lie down, and frequently losing consciousness.  He had 
associated loss of bladder and bowel control.  It was noted 
that he was a poor historian.  It also was noted that a 
recent magnetic resonance imaging (MRI) report of his head 
was abnormal showing evidence of atrophy, ventricular 
enlargement, mild hydrocephalus, and cerebellar atrophy.  He 
indicated that he had been diagnosed with panic attacks in 
the past.  The assessment was long history of depression and 
substance abuse, now sober for five months per the Veteran's 
reports.  He also described symptoms suggestive of a seizure 
disorder.

VA treatment records dated from March 2006 to May 2006 note 
findings of dysthymia and depression.  A March 2006 record 
notes the Veteran reported that in the Navy his superior 
officer would repeatedly physically abuse him.  During this 
abuse, his panic attacks initially began.

A July 2007 VA outpatient treatment record notes a history of 
depression and anxiety.  He presented to the clinic due to 
increased frequency of panic attacks.  He had been 
experiencing panic attacks since 1964 while in the military.  
In the past he only experienced an attack every several 
months but in the last four months he had been experiencing 
them at least two per week.  His symptoms during an attack 
included extreme stomach discomfort (a sense of extreme 
nervousness), dizziness, confusion, sweating, and sometimes 
incontinence and passing out.  He stated that he could 
sometimes control passing out by sitting down and placing his 
knees between his legs.  The examiner noted that past 
psychiatric history was positive for panic attacks with 
similar symptoms, dysthymia, neurotic depression, and 
insomnia.  On mental status examination, the Axis I diagnoses 
were anxiety disorder not otherwise specified and panic 
disorder with agoraphobia.  In September 2008, a VA mental 
health note shows that the anxiety and panic attacks 
persisted, albeit less frequently.

The preponderance of the evidence of record shows that there 
is no relationship between the Veteran's current findings of 
panic attacks and service.  The service treatment records 
note that the Veteran had a fainting spell and was dizzy on 
November 18, 1964, which is consistent with his reports of 
dizziness he felt during a panic attack.  However, post-
service treatment records are negative for any findings of 
loss of consciousness or panic attacks until 2004, when the 
Veteran first started to complain of the symptoms he 
associated with panic attacks.  Treatment records dated from 
1988 to 2003 show findings of polysubstance abuse, alcohol 
and cocaine, episodic, and adjustment disorder with 
depression; but there is no record of treatment for panic 
attacks.  There also is no medical evidence of continuity of 
symptomatology of loss of consciousness or panic attacks from 
service or during the 40 years before this disability was 
noted by the Veteran.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Moreover, there is some evidence that the Veteran's symptoms 
are attributed to an abnormal MRI with a history of head 
injuries during his career in the rodeo.  There is also 
suggestion of a seizure disorder or syncope episodes due to 
cardiac arrhythmia.

The Veteran genuinely believes that he has loss of 
consciousness and panic attacks that were incurred in 
service.  His factual recitation as to his reported symptoms, 
which he associates with a panic attack, is accepted as true.  
However, as a lay person, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of loss of consciousness 
and panic attacks and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which shows no relationship between any present 
panic attacks or loss of consciousness and service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for blackouts (diagnosed as loss of 
consciousness) and panic attacks; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.











ORDER

Entitlement to service connection for osteochondritis of the 
left knee is denied.

Entitlement to service connection for blackouts (diagnosed as 
loss of consciousness) and panic attacks is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


